Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.291 Page 1 of 22




Gregory G. Skordas (#3865)
Gabriela Mena (#17087)
Michelle Phelps (#17096)
SKORDAS & CASTON, LLC
124 South 400 East, Suite 220
Salt Lake City, UT 84111
Telephone: (801) 531-7444
Facsimile: (801) 665-0128
Attorneys for Defendants
gskordas@schhlaw.com
gmena@schhlaw.com
mphelps@schhlaw.com


                     IN THE UNITED STATES DISTRICT COURT
                     DISTRICT OF UTAH, CENTRAL DIVISION


   RUSSELL G. GREER,
                                                           REPLY MEMORANDUM TO
            Plaintiff,                                    PLAINTIFF'S OPPOSITION TO
                                                        DEFENDANT'S 12(b)(6) MOTION TO
  V.                                                         DISMISS ALL CLAIMS

  JOSHUA MOON, an individual, and KIWI                        Case No. 2:20-CV-00647
  FARMS, a website.
                                                              Judge Tena Campbell
           Defendants.                                        Magistrate Judge Jared C. Bennett


         Defendants, Joshua Moon and Kiwi Farms, by and through their attorney of record

hereby file this Reply Memorandum to Plaintiff's Opposition to Defendants' 12(b)(6) Motion

to Dismiss all Claims and submits as follows:

                                            ARGUMENT

    I.       PLAINTIFF HAS NOT PROVIDED FACTS THAT SHOW HE IS ENTITLED
                                  TO LEGAL RELIEF.

         Plaintiffs claims should be dismissed, not because Plaintiff fails to state a claim, but

because Plaintiff fails to state a claim upon which relief can be granted. Defendants do not

dispute that Plaintiff has provided the court with copious alleged facts regarding conduct of
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.292 Page 2 of 22
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.293 Page 3 of 22
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.294 Page 4 of 22
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.295 Page 5 of 22
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.296 Page 6 of 22
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.297 Page 7 of 22
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.298 Page 8 of 22
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.299 Page 9 of 22
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.300 Page 10 of 22
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.301 Page 11 of 22
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.302 Page 12 of 22
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.303 Page 13 of 22
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.304 Page 14 of 22
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.305 Page 15 of 22
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.306 Page 16 of 22
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.307 Page 17 of 22
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.308 Page 18 of 22
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.309 Page 19 of 22
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.310 Page 20 of 22
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.311 Page 21 of 22
Case 2:20-cv-00647-TC-JCB Document 30 Filed 05/19/21 PageID.312 Page 22 of 22
